Name: Commission Regulation (EEC) No 3361/88 of 27 October 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 88 Official Journal of the European Communities No L 296/37 COMMISSION REGULATION (EEC) No 3361/88 of 27 October 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3229/88 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (^ as last amended by Regulation (EEC) No 3239/88 (*) ; Whereas Commission Regulation (EEC) No 3153/85 Q, as last amended by Regulation (EEC) No 3770/87 (8), lays down the rules for calculating . monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 19 to 25 October 1988 for the Portuguese escudo lead, pursuant to Article 5 (3) (b) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for Portugal in the sugar sector ; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85, the monetary compensatory amounts should be updated for Portugal in the other sectors ; whereas those set out in Part 8 of Annex I remain unaltered, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The column 'Portugal' in Parts 7 and 1 0 of Annex I is hereby replaced by that given in Annex I to this Regulation . 2. Annexes II and III are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 31 October 1988 . This Regulation shall -be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p . 6. (2) OJ No L 182, 3 . 7. 1987, p . 1 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . ( «) OJ No L 288 , 21 . 10 . 1988, p. 19 . Is) OJ No L 167, 1 . 7. 1988 , p. 1 . (6) OJ No L 290, 24. 10 . 1988, p . 1 . 0 OJ No L 310, 21 . 11 . 1985, p . 4. (8) OJ No L 355, 17. 12. 1987, p . 16. No L 296/38 Official Journal of the European Communities 29 . 10. 88 ANNEX I PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additional code Notes Germany DM Nether ­ lands F1 United Kingdom ' £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc CJ (') C) 0 0  100 kg  80,97 80,97 80,97 80,97 80,97 80,97 80,97 80,97 104,12 104,12 104,12 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  100 kg of dry matter  108,44 108,44 108,44  % sucrose content and 100 kg net  17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 , 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 0 (3) 0 1,041 1,041 1,041  100 kg of dry matter  108,441702 90 30  % sucrose content and 100 kg net  1702 90 60 1702 90 71 1702 90 90 1,041 1,041 1,041 1,041 1,041 1,041 1,041 0 0 0 (3) (3) (3) 0 (3) (3) (3)  100 kg of dry matter  2106 90 30 108,44  % sucrose content and 100 kg net  2106 90 59 1,041 1,041 1,041 29. 10 . 88 Official Journal of the European Communities No L 296/39 multiplied by the sucrose content expressed as a percentage .(') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968, p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . 29 . 10 . 88No L 296/40 Official Journal of the European Communities PART 10 SECTOR OLIVE OIL Monetary compensatory amounts l Positive Negative CN code Table Additional code Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 1509 10 10 1509 10 90 1509 90 00 1510 00 10 1510 00 90 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 &lt; - 100 kg  558,80 558,80 558,80 623,53 623,53 623,53 614,69 614,69 614,69 215,20 215,20 215,20 262,55 262,55 262,55 29 . 10 . 88 Official Journal of the European Communities No L 296/41 ANNEX II Monetary coefficients Products Member States Germany Nether ­ lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  jams and marmalades (Regula ­ tion (EEC) No 426/86)  Olive oil sector    1,021 1,091 1,027 1,107 1,107 1,056 1,091 1,107 1,091 1,107 1,107 1,022   1,055 1,055 1,016 1,055 1,065 1,020 1,026 1,055 1,065 1,055 1,055 1,010 1,035 1,035 1,035 1,010 1,035 1,035 1,035 1,035 1,355 1,355 1,225 1,199 1,199 1,279 1,164 1,355 1,199 1,355 1,199 1,199 1,317 1,020 1.035 1,021 1.036 1,036 1.035 1.036 1.035 1.036  1,010 1,010 1,018 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 1 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs Dkr DM FF F1 £ Irl £ Lit Dr Esc Pta 2,79908 0,517655 0,135710 0,455152 0,152910 0,0506579 0,0426860 11,0229 11,1297 8,92279 65,5736 12,1270 3,17925 10,6628 3,58220 1,18676 2 342,69 258,232 260,735 209,033 55,2545 10,2187 2,67895 8,98483 3,01849 ¢ 0,842633 1 974,02 217,595 219,704 176,138